 


109 HR 4163 IH: Debris Removal Act of 2005
U.S. House of Representatives
2005-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4163 
IN THE HOUSE OF REPRESENTATIVES 
 
October 27, 2005 
Mr. Jindal (for himself, Mr. McCrery, and Mr. Melancon) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To expedite payments of certain Federal emergency assistance authorized pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act, and to direct the Secretary of Homeland Security to exercise certain authority provided under that Act. 
 
 
1.Short titleThis Act may be cited as the Debris Removal Act of 2005. 
2.Expedited payments 
(a)Expedited Payments AuthorizedNotwithstanding the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) (including any regulation promulgated pursuant to that Act), the Secretary of Homeland Security, acting through the Director of the Federal Emergency Management Agency, shall pay to an eligible applicant, in accordance with subsection (b), 50 percent of the Federal share of assistance that the applicant is eligible to receive under section 407 of that Act (42 U.S.C. 5173). 
(b)Date of PaymentA claim described in subsection (a) shall be paid not later than 60 days after the date on which the applicant files an eligible claim for assistance. 
3.Debris clearance, removal, and disposal from emergency access roads 
(a)Definition of Emergency Access RoadIn this section, the term emergency access road means a road that requires access by emergency personnel, including firefighters, police, emergency medical personnel, or any other entity identified by the Secretary of Homeland Security that provides an emergency service after a declaration of an emergency or major disaster (as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)). 
(b)Reimbursement AuthorizedAny reimbursement authorized under section 407 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5173) for clearing and removing debris may include reimbursement for clearing, removing, and disposing of debris from any emergency access road. 
4.Inclusion of debris removal as eligible claim for Federal assistanceSection 408(c)(2)(A) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(2)(A)) is amended— 
(1)in clause (i), by striking and at the end; 
(2)in clause (ii), by striking the period at the end and inserting ; and; and 
(3)by inserting after clause (ii) the following: 
 
(iii)the removal of debris and wreckage resulting from a major disaster from owner occupied private residential property, utilities, and residential infrastructure (such as a private access route) as necessary for a safe and sanitary living or functioning condition.. 
5.Cost shareFor a period of not less than 180 days after the date of declaration of an emergency or major disaster (as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)) during the period beginning on August 25, 2005 through December 31, 2005, the Federal share of assistance provided to eligible applicants for debris removal under section 407 of that Act (42 U.S.C. 5173) shall be 100 percent. 
6.Guidelines for reimbursementIn light of concerns regarding inconsistent policy memoranda and guidelines issued to counties and communities affected by the 2004 hurricane season, the Secretary of Homeland Security, acting through the Under Secretary for Emergency Preparedness and Response, shall provide clear, concise, and uniform guidelines for the reimbursement to any county or government entity affected by a hurricane of the costs of hurricane debris removal. 
7.Applicability; termination of authorityThis Act and the authority provided by this Act (including by any amendment made by this Act) shall— 
(1)apply to each major disaster declared in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) during calendar year 2005; and 
(2)terminate on the date that is 1 year after the date of enactment of this Act. 
 
